DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I, claims 1, 2, 4-17, 22, 39 and 41, in the reply filed on 08/15/2022 is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “502” has been used to show a line in Figure 5, and also, on page 26 of the Specification, reference character “502” has been used to designate composition parameters and composition settings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
On page 25, reference numbers 506A and 506B are mentioned, but fail to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 6, reference character S601 is shown, but fails to be mentioned in the specification.
In Figure 8, reference numbers 81, 82 and 84 are shown, but fail to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
On page 26 of the Specification, reference character “502” has been used to designate both composition parameters and composition settings.  
Also, on page 26, reference character “504” has been used to designate both a chord progression and a chord sequence.
Still further, on page 24, reference character “2” has been used to designate both a composition engine and a composition layer.
Lastly, on pages 24 and 25, reference characters “408A” and “408B”  have been used to designate composition modules, networks and style groups.
Appropriate correction for consistency is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-17, 22, 39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1, it is unclear how the second input setting can be denoted, or indicated, by the internal request, while also being determined by the external request to instigate the internal request. Please clarify.
Similarly, in claim 39, it is unclear how the second input setting can be determined by the external request, while also being used to instigate an internal request which denotes the second input setting. Please clarify. 
Claim 8 recites the limitation "the audio data" in the last line.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of audio data in preceding claims 1 and 2. 
Claim 11 recites the limitation "the request manager" in line 1.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a request manager in preceding claims 1 and 9.
Claim 12 recites the limitation "the type of the request" in line 1.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a type of the request in preceding claims 1 and 10.
Claim 13 recites the limitation "the request manager" in line 1.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a request manager in preceding claims 1 and 9.
The remaining clams not specifically addressed depend from, and therefore include, the rejected limitations discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 12, 14-17, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Minamitaka (US 2016/148605) in view of the WIPO publication to Cole et al. (WO 01/86628 A2).
In terms of claim 1, Minamitaka teaches a music production system (see Figure 1) comprising: a computer interface comprising at least one input for receiving an external request for a piece of music (see Figure 1 “motif input unit 101") and at least one output (see Figure 1 “output unit 107") for transmitting a response to the external request which comprises or indicates a piece of music incorporating first music data (see claim 1 "receiving a phrase "); a first music production component configured to process second music data (see claim 1 "having the same type" ... “high matching levels”) according to at least a first input setting (see Figures 15A-15B "music genre”; “pitch sequence length" in the variable and non-variable "array data items") so as to generate the first music data (see paragraph [0051] and Figure 1 "melody data 110"; paragraph [0098] and Figure 1 "Melody generating unit 105" ): a second music production component (see Figure 1 "chord progression unit 102" ; "musical sound reproducing unit 107-2") configured to receive an internal request (see paragraph [0043]; Figure 1; paragraph [0058 "if a melody exists” implies an internal branching process, hence a second request), and provide the second music data based on at least a second input setting (see paragraph [0058] “accompaniment “; paragraph [0106] "MIDI data item for accompaniment’ ; Figure 15A for instance "chord progression" enable the creation of the accompaniment music; and a controller (see Figure 14 "CPU 1401") in response to the external request (see paragraph [0064]), configured to determine the first and second input settings (see paragraph [0069]; paragraph [0072] "chord progression selecting’; paragraph [0099], Figure 13 "iNoteCnt' ; and Figures 15).
 Minamitaka fails however to explicitly teach receiving the internal request via the computer interface, the second input setting denoted by the internal request and the controller instigating the internal request. Minamitaka hints at the second input setting denoted by the internal request (see claim 1 “type of the phrase" ; paragraph [0062] "from the input motif unit 101"), and further hints at instigating the internal request (see Figure 12B, defines an internal process "optimization"; see paragraph [0098], defines two cases depending on whether the melody has already been generated). These limitations render the music composition process more autonomous and more gradually interactive. The claimed invention better automates a complex music production process. 
In order to render the music composition process more autonomous, one of ordinary skill in the art would consult query systems, such as that found in Cole et al., which defines a well-known API (see Figure 1, reference 6), and provides for a second child-request generated from a first request (see page 8, line 24 – page 9, line 4), while the parameters ("harmony rules") are inherited (see page 11, lines 5-10). 
Since these features have already been employed for the same purpose in a similar composition system in Cole et al., it would be obvious to one of ordinary skill in the art, at the time of the effective filing date, namely when the same result is to be achieved, to apply these features with corresponding effect to an automatic music composition system according to Minamitaka.
The same reasoning applies, mutatis mutandis, to the subject-matter of the corresponding method and program claims 39 and 41.
As for claim 2,  MIDI based signal processing is generally known in the art and in particular from Minamitaka (see paragraph [0060], 106 "MIDI data item for accompaniment’). 
As for claim 5, to select segments from a music segments library is well known in the art (see Cole et al. Figure 1 “file system 15", Figure 5 "database 65"). Therefore, obviousness stands.
As for claims 7, 8, 9, 12 and 15, audio output alternatives are known in the art, either as audio or MIDI type data (see Cole et al. page 13, lines 21-24; "reverberation" is an audio "first input setting"). Therefore, obviousness stands.
As for claim 14, Minamitaka discloses input settings as audio metadata (see Figures 15 ; paragraph [0010] "a type of the phrase” is an input setting). 
As for claims 16 and 17, it is well known in the art to make use of an identifier for queries; therefore, Official Notice is taken.

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Minamitaka in view of Cole et al. as applied to claim 1 above, and further in view of the WIPO publication to Cole (WO 200627605 A2).
As for claims 10, 11 and 13, it is well known in the art that server systems commonly use queues as "request managers" (see Cole Figure. 5 “timestamped MIDI event queue"), and allocation is based on the type of request (see Cole, page 20, line 23 - page 21, line 12), where a first type is "MIDI event data" and a second type is "MIDI system exclusive message”. Therefore, employing a request manager into the system of Minamitaka would have been obvious.

Allowable Subject Matter

Claims 4, 6 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        08/24/2022